Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/08/2021 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claim 1 that the Shu prior art, does not teach the limitation of “wherein the first electrode is coupled to a negative potential, and the second electrode is coupled a zero potential;
each of the first semiconductor layer and the second semiconductor layer has a thickness ranging from 40 nm to 200 nm.”
In response to this argument, the Examiner directs the applicant’s attention to Shu prior art, which teaches the limitation of wherein the first electrode (150) is coupled to a negative potential, and the second electrode (120) is coupled a zero potential (see Shu, Fig.1 as shown below);
each of the first semiconductor layer (140) and the second semiconductor layer (130) has a thickness ranging from 40 nm to 200 nm (note: Shu teaches the thickness of the first semiconductor layer is 1000 nm to 5000 nm and the thickness of the second semiconductor layer 130 is 30 nm to 500 nm) (see Shu, Fig.1 as shown below and ¶ [0024]- ¶ [0025]). 
Note: Shu is silent upon explicitly disclosing the properties of the first and the second semiconductor layers with respect to the first and the second electrode; however, Shu teaches identical or substantially identical materials for the first and the Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
In addition, the prior art teaches identical or substantially identical apparatus; therefore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus since the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114.II
Shu teaches an overlapping thickness ranges for the second semiconductor layer and a thickness range larger than the claimed invention for the first semiconductor layer; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of first semiconductor layer (140) and the second semiconductor layer (130) through routine experimentation and optimization (note: refer to Fukuyoshi et al. (WO 2015/001896 A1, hereinafter refer to Fukuyoshi) which teaches the thickness of photosensor semiconductor layers in ranges from 5 nm to 1000 nm (see Fukuyoshi, page.5) for improving the sensitivity of the light region in the infrared region) to obtain desired photodiode that can be widely applied in UV light sensors, UV light switches, solar panels, smart windows because the first semiconductor layer (140) and the second semiconductor layer (130) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Shu prior art reference does meet all the limitation in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9- 10, and 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (U.S. 2012/0261656 A1, hereinafter refer to Shu).
Regarding Claim 1: Shu discloses an optoelectronic sensor (see Shu, Fig.1 as shown below and ¶ [0003]), comprising 

    PNG
    media_image1.png
    242
    425
    media_image1.png
    Greyscale

a first electrode (150), a first semiconductor layer (140), a second semiconductor layer (130) and a second electrode (120) sequentially arranged in a stack, wherein each of the first semiconductor layer (140) and the second semiconductor layer (120) is a metal oxide semiconductor layer (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]);
150) is a transparent electrode and has a work function greater than that of the first semiconductor layer (130) (note: metal electrode materials were known as with high work function than the work function of metal oxide semiconductor layer materials) (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]); and
the first semiconductor layer (140) has a conductivity smaller than that of the second semiconductor layer (130), and has a work function greater than that of the second semiconductor layer (130) (note: the first semiconductor layer (140) has higher oxygen concentration which means smaller oxygen vacancy doping concentration than second semiconductor layer (130); therefore, it has smaller conductivity than that of the second semiconductor layer) (see Shu, Fig.1 as shown above and ¶ [0021]- ¶ [0026]),
wherein the first electrode (150) is coupled to a negative potential, and the second electrode (120) is coupled a zero potential (see Shu, Fig.1 as shown above);
each of the first semiconductor layer (140) and the second semiconductor layer (130) has a thickness ranging from 40 nm to 200 nm (note: Shu teaches the thickness of the first semiconductor layer is 1000 nm to 5000 nm and the thickness of the second semiconductor layer 130 is 30 nm to 500 nm) (see Shu, Fig.1 as shown above and ¶ [0024]- ¶ [0025]). 
Note: Shu is silent upon explicitly disclosing the properties of the first and the second semiconductor layers with respect to the first and the second electrode; however, Shu teaches identical or substantially identical materials for the first and the second semiconductor layers and the first and the second electrode as the claimed Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
In addition, the prior art teaches identical or substantially identical apparatus; therefore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus since the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114.II
Shu teaches an overlapping thickness ranges for the second semiconductor layer and a thickness range larger than the claimed invention for the first semiconductor layer; however, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness of first semiconductor layer (140) and the second semiconductor layer (130) through routine experimentation and optimization (note: refer to Fukuyoshi et al. (WO 2015/001896 A1, hereinafter refer to Fukuyoshi) which teaches the thickness of photosensor semiconductor layers in ranges from 5 nm to 1000 nm (see Fukuyoshi, page.5) for improving the sensitivity of the light region in the infrared region) to obtain desired photodiode that can be widely applied in UV light sensors, UV light switches, solar panels, smart windows because the first semiconductor layer (140) and the second semiconductor layer (130) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-
Regarding Claim 2: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. Shu further teaches wherein a width of a first depletion region formed by the first semiconductor layer (140) and the first electrode (150) is proportional to a first Fermi level difference, and the width of the first depletion region is inversely proportional to an oxygen vacancy doping concentration of the first semiconductor layer (140), the first Fermi level difference being equal to a difference between a Fermi level of the first semiconductor layer (140) and a Fermi level of the first electrode (150) (Note: the recited statement is an always true statement that the width of depletion region between the first semiconductor layer and the first electrode depends of the oxygen vacancy doping concentration of the first semiconductor layer. For instance, if the oxygen vacancy doping concentration of the first semiconductor layer increase, the first semiconductor layer will have higher semiconducting or metallic characteristics. As a result, the depletion width that is created in the first semiconductor layer region and the Fermi level difference of the two material decrease) (see Shu, Fig.1 as shown above and ¶ [0023]- ¶ [0026]).
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
Regarding Claim 3: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. Shu further teaches wherein a width of a second depletion 140) and the second semiconductor layer (130) is proportional to a second Fermi level difference, and the width of the second depletion region is inversely proportional to an oxygen vacancy doping concentration in the first semiconductor layer (140), the second Fermi level difference being equal to a difference between a Fermi level of the first semiconductor layer (140) and a Fermi level of the second semiconductor layer (130).(Note: the recited statement is an always true statement that the width of depletion region between the first semiconductor layer and the second semiconductor layer depends of the oxygen vacancy doping concentration of the first semiconductor layer. For instance, if the oxygen vacancy doping concentration of the first semiconductor layer increase, the first semiconductor layer will have higher semiconducting characteristics. As a result, the depletion width which is created at the interface between the first and second semiconductor layer regions and the Fermi level difference of the two material decrease) (see Shu, Fig.1 as shown above and ¶ [0023]- ¶ [0026]).
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
Regarding Claim 4: Shu as modified teaches an optoelectronic sensor as set forth in claim 3 as above. Shu further teaches wherein the first semiconductor layer (140) has an oxygen vacancy doping concentration smaller (note: higher oxygen concentration which means smaller oxygen vacancy doping concentration) than 130) (see Shu, Fig.1 as shown above and ¶ [0023]- ¶ [0026]).
Regarding Claim 6: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. Shu further teaches wherein the first electrode (150) is a metal oxide electrode (see Shu, Fig.1 as shown above and ¶ [0026]).
Regarding Claim 7: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. Shu further teaches wherein each of the first semiconductor layer (140) and the second semiconductor layer (130) is an indium gallium zinc oxide semiconductor layer (see Shu, Fig.1 as shown above and ¶ [0023]- ¶ [0026]). 
Regarding Claim 9: Shu as modified teaches an optoelectronic sensor as set forth in claim 1 as above. Shu further teaches an optoelectronic device (320/100), comprising a thin film transistor (310), and the optoelectronic sensor (100/320) according to claim 1, wherein the second electrode (315/120) of the optoelectronic sensor (100/320) is electrically coupled to a source or a drain of the thin film transistor (310) (note: it would have been obvious to one of ordinary skill in the art to replace the optoelectronic device (320) with optoelectronic device (100) known to lead to Schottky-type photodiode production, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable) (see Shu, Fig.1 as shown above and Fig.3E).
Regarding Claim 10: Shu as modified teaches an optoelectronic sensor as set forth in claim 9 as above. Shu further teaches wherein the thin film transistor (310) is an oxide (IGZO
Regarding Claim 16: Shu as modified teaches an optoelectronic sensor as set forth in claim 2 as above. Shu further teaches wherein a width of a second depletion region formed by the first semiconductor layer (140) and the second semiconductor layer (130) is proportional to a second Fermi level difference, and the width of the second depletion region is inversely proportional to an oxygen vacancy doping concentration in the first semiconductor layer (140), the second Fermi level difference being equal to a difference between a Fermi level of the first semiconductor layer (140) and a Fermi level of the second semiconductor layer (130) (Note: the recited statement is an always true statement that the width of depletion region between the first semiconductor layer and the second semiconductor layer and  the Fermi level difference of the between the two layers depends of the oxygen vacancy doping concentration of the first semiconductor layer) (see Shu, Fig.1 as shown above and ¶ [0023]- ¶ [0026]). 
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112.I
Regarding Claim 17: Shu as modified teaches an optoelectronic sensor as set forth in claim 16 as above. Shu further teaches wherein the first semiconductor layer (140) has an oxygen vacancy doping concentration (note: higher oxygen concentration which means smaller oxygen vacancy doping concentration) smaller than that of the second semiconductor layer (130
Regarding Claim 18: Shu as modified teaches an optoelectronic sensor as set forth in claim 2 as above. Shu further teaches wherein the first electrode (150) is coupled to a negative potential, and the second electrode (120) is coupled a zero potential (see Shu, Fig.1 as shown above).
Note: a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP §2114.II
Regarding Claim 19: Shu as modified teaches an optoelectronic sensor as set forth in claim 18 as above. Shu further teaches wherein the first electrode (150) is a metal oxide electrode (see Shu, Fig.1 as shown above and ¶ [0026]).
Regarding Claim 20: Shu as modified teaches an optoelectronic sensor as set forth in claim 2 as above. Shu further teaches wherein each of the first semiconductor layer (140) and the second semiconductor layer (130) is an indium gallium zinc oxide semiconductor layer (see Shu, Fig.1 as shown above and ¶ [0023]- ¶ [0026]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BITEW A DINKE/Primary Examiner, Art Unit 2896